Citation Nr: 1409830	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of adenocarcinoma, right lung, status post right lower lung lobectomy, from 100 percent to 10 percent effective February 1, 2011, was proper.

2.  Entitlement to a compensable evaluation for adenocarcinoma, right lung, status post right lower lung lobectomy, from February 1, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The only records in the Virtual VA file that was not contemplated in the most recent Supplemental Statement of the Case dated in February 2013 are the January 2014 statement from the Veteran's representative and additional VA progress notes dated through February 2013 that do not address the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes the Veteran was never sent a letter notifying him of the information and evidence necessary to substantiate his claims for propriety of a reduction of adenocarcinoma, right lung, status post right lower lung lobectomy, from 100 percent to 10 percent effective February 1, 2011, and for an increased evaluation for service-connected adenocarcinoma, right lung, status post right lower lung lobectomy from February 1, 2011, to comply with the Veterans Claims Assistance Act of 2000 (VCAA).

For the increased rating claim, the Board finds that remand is necessary for a VA examination of the Veteran's respiratory condition that includes a current pulmonary function test (PFT).  Although report of VA examination dated in November 2012 included PFT findings, the Veteran asserted that his post-bronchodilator test results were invalid as he experiences a negative reaction to bronchodilators.  The Veteran submitted a September 2010 private treatment record in which he complained of chest pain ever since he was given albuterol in recent breathing test.  The private examiner conducted a PFT and noted lung capacity of 70 percent without the use of bronchodilators because of his recent adverse experience with them.  The Board finds an additional VA examination is necessary for an additional PFT and an opinion as to whether pre- or post-bronchodilator results are more accurate of the current severity of the Veteran's adenocarcinoma, right lung, status post right lower lung lobectomy.  In particular, the examiner should indicate whether the Veteran is precluded from pre-bronchodilator testing.

Additionally, the Board notes that the most recent VA progress notes in the claims file is dated in November 2012; however, there are few treatment records relating to the Veteran's adenocarcinoma, right lung, status post right lower lung lobectomy.  Private treatment records in the file are dated through December 2006.  In an April 2011 notice of disagreement, the Veteran reported he sees his doctor every three months suggesting there are outstanding private treatment records.  The AMC should attempt to obtain any outstanding VA and private treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran with VCAA notice on the evidence or information necessary to establish a claim for propriety of a reduction of adenocarcinoma, right lung, status post right lower lung lobectomy, from 100 percent to 10 percent effective February 1, 2011, and for a claim for an increased evaluation for service-connected adenocarcinoma, right lung, status post right lower lung lobectomy from February 1, 2011.

The AMC should also provide the Veteran a VA 21-4142 release and request he identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his adenocarcinoma, right lung, status post right lower lung lobectomy, since December 2006.

2.  The AMC should schedule the Veteran for a VA examination by an appropriately trained examiner to ascertain the nature and severity of all residuals associated with service-connected adenocarcinoma, right lung, status post right lower lung lobectomy.  All indicated tests and studies should be performed, to include a PFT.  All results and findings should be associated with the report of examination.  The examiner should review the claims file along with copies of any pertinent medical records located in the Veteran's Virtual VA file that are not included in the claims file.  

The examiner should specifically note whether post-bronchodilator testing is appropriate during the Veteran's PFT, considering the Veteran's assertion of a negative reaction to Albuterol. 

3.  Then, the AMC should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


